DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 18 recites the limitation “wherein the processor is configured to: detect a change in a position of the anatomy causing the surgical tool to be within a predetermined distance of the surgical boundary, and control the second robotic arm to move the surgical tool away from the surgical boundary.” 
There is no disclosure of a processor configured for performing this function. The specification discloses in paragraph [0075] (as published): 


** It is noted that the specification has been amended to change the word “withdrawal” to “withdraw,” however since this portion is a quote from the PG pub of the instant application the change is not reflected above. **
This is not a sufficient disclosure of a processor configured to: detect a change in a position of the anatomy causing the surgical tool to be within a predetermined distance of the surgical boundary, and control the second robotic arm to move the surgical tool away from the surgical boundary. The system includes a command console through which the surgeon controls the movement of the robotic arms (see [0033] – command console and joystick, [0036] – manually adjust and move an arm, [0037] – operator’s commands, [0038] – operator’s force of the specification as published), which means that any motion of the robotic arms could be performed by the system in response to the commands of the operator. There is no disclosure of any autonomous or automatic movement of the robotic arms initiated by a specially configured processor based on a detected change in position of the anatomy. Because “the system may withdraw the tool” is describing something which could be manually actuated via the system by an operator, it cannot be concluded that the system performs this positioning function automatically or autonomously, controlled by a specially configured processor in response to detecting a change in the position of the anatomy.
Therefore, this subject matter is not considered to have been disclosed in such a way as to reasonably convey that the inventors had possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 18, 19, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US PG Pub. No. US 2007/0144298 A1, Jun. 28, 2007) (hereinafter “Miller”) in view of Blavier, Adélaïde, Quentin Gaudissart, G-B. Cadiere, and A-S. Nyssen. "Impact of 2D and 3D vision on performance of novice subjects using da Vinci robotic system." Acta Chirurgica Belgica 106, no. 6 (2006): 662-664 (hereinafter “Blavier”) and Balicki et al. (US PG Pub. No. US 2011/0106102 A1, May 5, 2011) (hereinafter “Balicki”).
Regarding claim 11: Miller teaches a surgical robotic system, comprising: a first robotic arm configured to control movement of an optical imaging system coupled to the first robotic arm ([0019], figure 1, [0020], robotic arm 30 with endoscope 32 and camera 34); a second robotic arm configured to control movement of a surgical tool coupled to the second robotic arm ([0019], figure 1, [0020], arms 16 and 18 with tools 22 and 24); a processor configured to ([0021], controller 38): construct a model (the displayed image is “a model”) that includes an anatomy of a patient based on the optical imaging data ([0020], [0026]), establish a surgical boundary to restrict movement of the surgical tool with respect to a structure defined by the model ([0006] – organs of the patient, [0020], [0026], [0034]), and control movement of the first and second robotic arms while enforcing the surgical boundary ([0027]-[0031]).
Miller does not teach that the model is three-dimensional.
Blavier, in the same field of endeavor, teaches that three-dimensional visualization of the surgical site (“three-dimensional model of an anatomy of the patient”) provides a more intuitive visualization with less required cognitive elaboration and mental load, with the added benefit of depth perception, which results in an increase in gesture precision and safety as opposed to two-dimensional visualization (whole document, but especially Results and Discussion).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Miller by incorporating a three-dimensional model (visualization of the surgical site) in order to provide a more intuitive visualization with less required cognitive elaboration and mental load, with the added benefit of depth perception, 
Further regarding claim 11: While Miller and Blavier teach that the boundary (surgical space) can be a point, a line, an area, or a volume (Miller – [0027]) and the controller may constrain the robotic arms by preventing a surgical instrument from entering the defined boundary (surgical space) (Miller - [0028]), Miller and Blavier are silent on the surgical boundary having a specified distance to a surface defined by the three-dimensional model.
Balicki, in the same field of endeavor, teaches establishing a surgical boundary having a specified distance to a surface of the tissue defined by intraoperative images (“model”) ([0027], [0034], [0043], [0050]) and constraining the motion of the surgical instrument in order to prevent unintentional collisions between the instrument and the tissue surface ([0034]).
It would have been prima facie obvious for one having ordinary skill in the art to implement the boundary (surgical space) of Miller and Blavier as a boundary having a specified distance to a surface defined by the model as taught by Balicki in order to avoid unintentional collisions between the tool and the tissue surface which may cause injury to the patient.
Regarding claim 18: Miller, Blavier and Balicki teach the system of claim 11 including maintaining a safety boundary for the surgical tools (Miller - [0027]-[0031]; Balicki - ([0027], [0034], [0043], [0050]). Balicki further teaches wherein the surgical tool maintains a constant offset from the surgical boundary (tissue surface) when the surgical boundary (tissue surface) is moved up and down in a sinusoidal pattern, which would include moving the tool away from the surface when the surface moves vertically toward the current tool position ([0043], [0044], [0046], [0047], figure 7). Balicki further teaches that injuries to the patient caused by failure to properly compensate for the patient’s voluntary and involuntary movements can cause severe injury to the patient, including blindness ([0007]).
It would have been prima facie obvious for one having ordinary skill in the at the time of invention to incorporate the position change monitoring and tool control as taught by Balicki into 
Regarding claim 19: Miller teaches a method for performing a robotic medical procedure, the method comprising: generating a model (the displayed image is “a model”) of an anatomy of a patient based on a signal received from an optical imaging system ([0020], [0026]), the optical imaging system configured to be controlled by a first robotic arm ([0019], figure 1, [0020], robotic arm 30 with endoscope 32 and camera 34); establish a surgical boundary to restrict movement of a second robotic arm with respect to a structure defined by the model ([0006] – organs of the patient, [0020], [0026], [0034]), the second robotic arm configured to control movement of a surgical tool ([0019], figure 1, [0020], arms 16 and 18 with tools 22 and 24); and controlling movement of the first and second robotic arms while enforcing the surgical boundary ([0027]-[0031]).
Miller does not teach that the model is three-dimensional.
Blavier, in the same field of endeavor, teaches that three-dimensional visualization of the surgical site (“three-dimensional model of an anatomy of the patient”) provides a more intuitive visualization with less required cognitive elaboration and mental load, with the added benefit of depth perception, which results in an increase in gesture precision and safety as opposed to two-dimensional visualization (whole document, but especially Results and Discussion).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Miller by incorporating a three-dimensional model (visualization of the surgical site) in order to provide a more intuitive visualization with less required cognitive elaboration and mental load, with the added benefit of depth perception, which results in an increase in gesture precision and safety as opposed to two-dimensional visualization as taught by Blavier. 
Further regarding claim 19: While Miller and Blavier teach that the boundary (surgical space) can be a point, a line, an area, or a volume (Miller – [0027]) and the controller may 
Balicki, in the same field of endeavor, teaches establishing a surgical boundary having a specified distance to a surface of the tissue defined by intraoperative images (“model”) ([0027], [0034], [0043], [0050]) and constraining the motion of the surgical instrument in order to prevent unintentional collisions between the instrument and the tissue surface ([0034]).
It would have been prima facie obvious for one having ordinary skill in the art to implement the boundary (surgical space) of Miller and Blavier as a boundary having a specified distance to a surface defined by the model as taught by Balicki in order to avoid unintentional collisions between the tool and the tissue surface which may cause injury to the patient.
Regarding claim 26: Miller, Blavier and Balicki teach the method of claim 19 including maintaining a safety boundary for the surgical tools (Miller - [0027]-[0031]; Balicki - ([0027], [0034], [0043], [0050]). Balicki further teaches wherein the surgical tool maintains a constant offset from the surgical boundary (tissue surface) when the surgical boundary (tissue surface) is moved up and down in a sinusoidal pattern, which would include moving the tool away from the surface when the surface moves vertically toward the current tool position ([0043], [0044], [0046], [0047], figure 7). Balicki further teaches that injuries to the patient caused by failure to properly compensate for the patient’s voluntary and involuntary movements can cause severe injury to the patient, including blindness ([0007]).
It would have been prima facie obvious for one having ordinary skill in the at the time of invention to incorporate the position change monitoring and tool control as taught by Balicki into the method of Miller, Blavier and Balicki in order to prevent injury to the patient by compensating for the patient’s movements. 

Claims 12-14 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller, Blavier, and Balicki as applied to claims 11 and 19 above, and further in view of Thrun et al. (US PG Pub. No. US 2005/0128197 A1, Jun. 16, 2005) (hereinafter “Thrun”).
Regarding claim 12: Miller, Blavier, and Balicki teach the system of claim 11 but do not teach wherein the processor is configured to interpolate at least a portion of a surface of the anatomy that is obscured by an object within a view of the optical imaging system, and the constructing of the three-dimensional model that includes the anatomy is further based on the interpolated surface of the anatomy.
Thrun, in the same problem solving area of robotic control and visualization, teaches a system comprising a processor ([0019], [0175]) configured to interpolate at least a portion of a surface of an object of interest that is obscured by an object within a view of an optical imaging system ([0018], [0020], [0029], [0031], [0033]-[0037], [0128]), and constructing a three-dimensional model that includes the anatomy is further based on the interpolated surface of the anatomy ([0039]-[0042]). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Miller, Blavier, and Balicki to interpolate at least a portion of a surface of the anatomy (object of interest) that is obscured by an object within a view of the optical imaging system, and the constructing of the three-dimensional model that includes the anatomy is further based on the interpolated surface of the anatomy (object of interest) as taught by Thrun in order to provide a complete view of the anatomy without discontinuities caused by occluding objects for defining the boundary, so that the boundary completely encompasses the anatomy.
Regarding claim 13: Miller, Blavier, Balicki and Thrun teach the system of Claim 12, wherein the processor is configured to: control movement of the second robotic arm such that the surgical tool does not cross the surgical boundary (Miller - [0027]-[0031]).

It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Miller, Blavier, Balicki and Thrun by including the surgical tool position determination as taught by Balicki in order to provide real-time updates and feedback on tool-to-tissue distances.
Regarding claim 20: Miller, Blavier and Balicki teach the method of claim 19 but do not teach interpolating at least a portion of a surface of the anatomy that is obscured by an object within a view of the optical imaging system, wherein the generating of the three-dimensional model of the anatomy is further based on the interpolated surface of the anatomy.
Thrun, in the same problem solving area of robotic control and visualization, teaches a method comprising interpolating at least a portion of a surface of an object of interest that is obscured by an object within a view of an optical imaging system ([0018], [0020], [0029], [0031], [0033]-[0037], [0128]), and generating a three-dimensional model of the object of interest based on the interpolated surface of the object of interest ([0039]-[0042]). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Miller, Blavier and Balicki to interpolate at least a portion of a surface of the anatomy (object of interest) that is obscured by an object within a view of the optical imaging system, and the generating of the three-dimensional model of the anatomy is further based on the interpolated surface of the anatomy (object of interest) as taught by Thrun in order to provide a complete view of the anatomy without discontinuities caused by occluding objects for defining the boundary, so that the boundary completely encompasses the anatomy.

Regarding claim 22: Miller, Blavier, Balicki and Thrun teach the method of Claim 21. Balicki further teaches determining a position of the surgical tool based at least in part on signal received from the optical imaging system ([0024], [0032], [0050]). Balicki further teaches that determining the position of the surgical tool relative to the anatomy based at least in part on signal received from the optical imaging system enables real-time updates and feedback on tool-to-tissue distances. 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Miller, Blavier, Balicki and Thrun by including the surgical tool position determination as taught by Balicki in order to provide real-time updates and feedback on tool-to-tissue distances.
Claims 15-17 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller, Blavier, and Balicki as applied to claims 11 and 19 above, and further in view of Lee et al. (US PG Pub. No. US 2013/0116706 A1, May 9, 2013) (hereinafter “Lee”).
Regarding claim 15: Miller, Blavier, and Balicki teach the system of Claim 11, wherein the second robotic arm comprises: at least two links (Miller – see figure 1, where arms 26, 28, and 30 all comprise at least two links); at least one joint connecting the at least two links (Miller – see figure 1 where arms 26, 28 and 30 all comprise at least two links connected by at least one joint).
Miller, Blavier, and Balicki are silent on a sensor located in the at least one joint and configured to detect external forces applied to the second robotic arm.
Lee, in the same field of endeavor, teaches calculating external force acting on a robotic arm using a sensor positioned in the joint ([0018], [0020], [0043]) and using the signal to control 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Miller, Blavier, and Balicki by including a sensor located in the joint(s) configured to detect applied external forces as taught by Lee in order to accurately determine the control (external) forces applied to the arm by the operator. 
Regarding claim 16: Miller, Blavier, Balicki and Lee teach the system of Claim 15, wherein the sensor comprises a force-torque sensor (Lee – [0043]).
Regarding claim 17: Miller, Blavier, Balicki and Lee teach the system of Claim 15, wherein the sensor comprises a torque sensor (Lee – [0043] – the force-torque sensor measures torque, therefore it is also a torque sensor).
Regarding claim 23: Miller, Blavier, and Balicki teach the method of Claim 19, wherein: wherein the second robotic arm comprises: at least two links (Miller – see figure 1, where arms 26, 28, and 30 all comprise at least two links); at least one joint connecting the at least two links (Miller – see figure 1 where arms 26, 28 and 30 all comprise at least two links connected by at least one joint).
Miller, Blavier, and Balicki are silent on a sensor located in the at least one joint and configured to detect external forces applied to the robotic arm.
Lee, in the same field of endeavor, teaches calculating external force acting on a robotic arm using a sensor positioned in the joint ([0018], [0020], [0043]) and using the signal to control the robotic arm based only on the external force and not inertial or gravitational forces acting on the arm ([0059]-[0065]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Miller, Blavier, and Balicki by including a sensor located in the joint(s) configured to detect applied external forces as taught by Lee in order to accurately determine the control (external) forces applied to the arm by the operator. 

Regarding claim 17: Miller, Blavier, Balicki and Lee teach the method of Claim 23, wherein the sensor comprises a torque sensor (Lee – [0043] – the force-torque sensor measures torque, therefore it is also a torque sensor).
Claims 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US PG Pub. No. US 2007/0144298 A1, Jun. 28, 2007) (hereinafter “Miller”) in view of Balicki et al. (US PG Pub. No. US 2011/0106102 A1, May 5, 2011) (hereinafter “Balicki”).
Regarding claim 27: Miller teaches a system, comprising: a first robotic arm coupled to a base and configured to control movement of a first surgical tool ([0019], figure 1, [0020], arms 16 and 18 with tools 22 and 24); a second robotic arm coupled to the base and configured to control movement of a second surgical tool ([0019], figure 1, [0020], arms 16 and 18 with tools 22 and 24); a processor ([0021], controller 38); and a processor ([0021], controller 38) to cause configured to: establish a surgical boundary to restrict movement of the first or second robotic arms, and control movement of the first or second robotic arms while enforcing the surgical boundary ([0020], [0026]-[0031]).
While Miller teaches that the boundary (surgical space) can be a point, a line, an area, or a volume ([0027]) and the controller may constrain the robotic arms by preventing a surgical instrument from entering the defined boundary (surgical space) ([0028]), Miller is silent on the surgical boundary having a specified distance to a surface defined by the three-dimensional model.
Balicki, in the same field of endeavor, teaches establishing a surgical boundary having a specified distance to a surface of the tissue defined by intraoperative images (“model”) ([0027], [0034], [0043], [0050]) and constraining the motion of the surgical instrument in order to prevent unintentional collisions between the instrument and the tissue surface ([0034]).
prima facie obvious for one having ordinary skill in the art to implement the boundary (surgical space) of Miller as a boundary having a specified distance to a surface defined by the model as taught by Balicki in order to avoid unintentional collisions between the tool and the tissue surface which may cause injury to the patient.
Regarding claim 28: Miller and Balicki teach the system of Claim 27, wherein the processor is configured to: control movement of the first or second robotic arms such that the first or second surgical tools do not cross the surgical boundary (Miller - [0027]-[0031]).

Claims 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller and Balicki in view of Lee et al. (US PG Pub. No. US 2013/0116706 A1, May 9, 2013) (hereinafter “Lee”).
Regarding claim 29: Miller and Balicki teach the system of Claim 27 wherein the second robotic arm comprises: at least two links (Miller – see figure 1, where arms 26, 28, and 30 all comprise at least two links); at least one joint connecting the at least two links (Miller – see figure 1 where arms 26, 28 and 30 all comprise at least two links connected by at least one joint).
Miller and Balicki are silent on a sensor located in the at least one joint and configured to detect external forces applied to the second robotic arm.
Lee, in the same field of endeavor, teaches calculating external force acting on a robotic arm using a sensor positioned in the joint ([0018], [0020], [0043]) and using the signal to control the robotic arm based only on the external force and not inertial or gravitational forces acting on the arm ([0059]-[0065]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Miller and Balicki by including a sensor located in the joint(s) configured to detect applied external forces as taught by Lee in order to accurately determine the control (external) forces applied to the arm by the operator. 
.
Response to Arguments
Objection to the drawings is withdrawn in light of the amendments to the drawings and the specification. 
Rejections of claims 11-17 and 19-29 under 35 U.S.C. §112(a) are withdrawn in light of the amendments to the claims. 
Claim 18 remains rejected under 35 U.S.C. §112(a), but is updated to reflect the amended claim language.
Rejections of claims 15-17, 23-25, and 29-30 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims.
The amendment to the specification is entered.
Applicant’s arguments with respect to prior art rejections of claims 11-30, filed 10/13/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richa, Rogério, et al. "Visual tracking of surgical tools for proximity detection in retinal surgery." International Conference on Information Processing in Computer-Assisted Interventions. Springer, Berlin, Heidelberg, 2011 – teaches surgical tool tracking and proximity detection/constraints in robotic retinal surgery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793